Citation Nr: 1242227	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-36 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence was received to reopen a claim for service connection for IgA nephropathy, and if so, entitlement to service connection for the same.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from February 1985 through May 1986 and from November 1990 through June 1991.  The latter period of active duty included service in the Southwest Asia Theater during Operations Desert Storm and Desert Shield.  The Veteran also had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during enlistment in the Army National Guard from 1986 through 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the RO's December 2008 rating decision which, inter alia, declined to reopen the Veteran's claim for service connection for IgA nephropathy (previously claimed as a kidney problem).  A timely notice of disagreement (NOD) was received from the Veteran in May 2009.  After a statement of the case (SOC) was issued by the RO in July 2010, the Veteran perfected his appeal in September 2010, via VA Form 9 substantive appeal.  The Board notes that the scope of the substantive appeal is limited solely to the issue concerning the Veteran's claimed IgA nephropathy.

In his substantive appeal, the Veteran's requested a hearing before a Board member.  Pursuant to his request, a Travel Board hearing was scheduled to take place at the RO in August 2011.  Prior to the hearing, the Veteran requested a different date for the hearing.  Accordingly, the hearing was rescheduled to take place in February 2012.  Once again, the Veteran notified VA in advance that he was unable to appear at the rescheduled February 2012 hearing and requested that the hearing be moved to a new date in August 2012.  Accordingly, the Travel Board hearing was rescheduled again to a new date in August 2012.  In July 2012, however, the Veteran notified VA in writing that he was unable to appear at the August 2012 hearing.  He did not provide any cause for his inability to appear; moreover, neither he nor his representative has requested that his hearing be rescheduled again.

As will be discussed fully below, the previously disallowed claim of entitlement to service connection for IgA nephropathy is reopened.  The merits of the underlying service connection issue are addressed in the REMAND portion of the decision below, and the issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a kidney problem was denied by rating decision in April 1995.  The Veteran did not appeal that decision.

2.  The RO declined to reopen the Veteran's claim for service connection for IgA nephropathy (claimed as service connection for kidney problems) in a November 2001 rating decision; the Veteran did not subsequently appeal that decision.

3.  The evidence associated with the claims file since the RO's last final decision in November 2001, when considered with the evidence previously of record, relates directly to previously unestablished elements of the Veteran's claim of service connection for IgA nephropathy, and moreover raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

The additional evidence associated with the claims file since the RO's November 2001 decision is new and material, and the Veteran's claim for service connection for IgA nephropathy is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Given the favorable action taken below with regard to the Veteran's request to reopen his claim, the Board finds that any deficiency in notice or assistance is not prejudicial at this time.

II.  New and Material Evidence

The Veteran's original claim for service connection, characterized by the Veteran as being for a kidney problem, was received by VA in September 1994 and subsequently denied by the RO's April 1995 rating decision.  The RO expressed, as basis for its denial, that the evidence available at that time did not show a current kidney disorder that was related to the Veteran's active duty service.  In April 2000, the Veteran sought to reopen his service connection claim; however that request was denied by the RO's July 2000 rating decision.  In February 2001, the Veteran, by his representative, requested that VA review the Veteran's April 2000 request to reopen his claim, in view of the recently promulgated VCAA.  In a November 2001 rating decision, the RO recharacterized the Veteran's claim as service connection for IgA nephropathy, but once again declined to reopen the Veteran's service connection claim because the evidence did not show that such disability was related to service.  The Veteran did not subsequently appeal the November 2001 rating decision; hence, that decision is final under 38 U.S.C.A. § 7105(c).

In October 2008, the Veteran filed a renewed request to reopen his claim of service connection for IgA nephropathy.  In a December 2008 rating decision, the RO determined that newly received evidence in support of the Veteran's request was not new and material because it still did not relate to the question of whether the Veteran's IgA nephropathy was related in any way to his active duty service.  As discussed in the above introduction, the Veteran now seeks appeal of that decision.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the RO's final November 2001 rating decision, the evidence in the claims file consisted only of the Veteran's claims submissions, service treatment records, and records pertaining to treatment received by the Veteran at the VA medical center (VAMC) in Fayetteville, Arkansas from September 1994 through April 1999.  Since that time, VA has obtained and associated with the claims file additional assertions by the Veteran expressed in additional claims submissions, additional VA treatment records dated from September 2002 through December 2007, service records pertinent to the Veteran's Army National Guard service, VA examination reports dated January 2010 and May 2010, and a VA examination addendum report dated February 2010.

The post-service medical evidence in the claims file shows that the Veteran has been diagnosed with IgA nephropathy since 1998.  In his October 2008 claim, November 2008 NOD, and statements dated May 2009 and October 2009, the Veteran asserts that his IgA nephropathy did not begin until after he completed his active duty in the Persian Gulf.  Hence, he asserts, his IgA nephropathy appeared to be a result of his Persian Gulf service.  In arguments raised in a September 2012 informal hearing presentation, the Veteran also points out that his service treatment records reflect that he was treated for nonspecific urethritis during service in May 1991 and that a subsequent physical examination performed in February 2001 identified protein and blood in the Veteran's urine.  Indeed, a review of the service treatment records reflects that the Veteran did receive such treatment.  In addition, a November 1994 service treatment record references a history of bloody urine.  Also, and chronologically consistent with the Veteran's assertions, the service treatment records dated before 1991 indicate normal genitourinary and kidney  function.  In that regard, physical examination performed before 1991 did not reveal any abnormalities.  Laboratory testing performed in October 1989, also prior to the Veteran's deployment to the Persian Gulf, indicated Blood Urea Nitrogen (BUN) and creatinine test scores that were within normal limits.

Overall, and presuming the credibility of the Veteran's assertions solely for the purposes of considering whether new and material evidence has been received, the current evidentiary record appears to raise the possibility that his IgA nephropathy was incurred as a result of his active duty service.  Hence, the Board finds that new and material evidence has been received.  Accordingly, the Veteran's claim for service connection for IgA nephropathy is reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for IgA nephropathy is reopened.



REMAND

Having reopened the Veteran's claim for service connection for IgA nephropathy, the Board finds that additional development of the service connection claim is necessary.

As an initial matter, the Veteran reported in a December 2008 statement that he had been receiving ongoing medical treatment for his kidney condition at the VAMC in Fayetteville, Arkansas.  Nonetheless, the Board notes that the VA treatment records associated with the claims file pertain to the Veteran's treatment only through December 2007.  Given that the Veteran appears to indicate additional treatment received at the Fayetteville, Arkansas VAMC through at least 2008, VA must undertake efforts to obtain records for any VA treatment received by the Veteran since December 2007.  38 C.F.R. § 3.159(c)(2).

In view of the further development ordered below, and to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other private or VA treatment providers who have rendered treatment for his IgA nephropathy since December 2007.  VA must then also make efforts to obtain any other treatment records that have been identified by the Veteran.  38 C.F.R. § 3.159.

The Veteran was afforded a VA examination in May 2010 to explore whether various undiagnosed illnesses (which are not subject to this appeal) are related to the Veteran's service in the Persian Gulf.  The Board notes, however, that the examining physician was not directed to provide an opinion as to whether the Veteran's IgA nephropathy was related in any way to his Persian Gulf service.  The Veteran asserts that his IgA nephropathy and problems related to blood in his urine began after his deployment to the Persian Gulf in 1991.  As noted above, such assertions are consistent with his service treatment records, which reflect normal genitourinary findings prior to 1991, however, indicate a history of urethritis and high protein content and blood in the Veteran's urine beginning in May of 1991.  The Board finds that the Veteran's assertions as to the timing of his symptoms and the initial onset of IgA nephropathy are credible.  Nonetheless, the evidence does not show that the Veteran has received any medical training or experience that would render him competent to offer an opinion as to the complex medical questions of whether the genitourinary problems beginning in May of 1991 were an early manifestation of his IgA nephropathy, or, whether his IgA nephropathy is etiologically related in any way to his active duty service, to include his service in the Persian Gulf.  Accordingly, the Veteran should be arranged to undergo a VA examination to explore these issues.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his reopened claim for service connection for IgA nephropathy.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.
	
The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment since December 2007 for his IgA nephropathy.

2.  Make efforts to obtain the records of any treatment received by the Veteran at the Fayetteville, Arkansas VAMC since December 2007, as well as any other treatment records identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, performed by an appropriate physician, to determine whether the Veteran's IgA nephropathy is etiologically related to his active duty service, to include service in the Persian Gulf in 1991.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e. is at least a 50 percent probability) that the Veteran's IgA nephropathy is related to his active duty service, to include service in the Persian Gulf in 1991.  In rendering the requested opinion, the examiner should consider and address the question of whether the genitourinary problems documented in the Veteran's service treatment records since May of 1991 an early manifestation of his IgA nephropathy, and, whether the Veteran's current IgA nephropathy is related in any way to these in-service genitourinary problems.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  After completion of the above development, the issue of service connection for IgA nephropathy should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


